DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, 4-7 and 9-12 are pending and rejected. Claim 1 is amended and claims 3, 8, and 13 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa, US 2012/0214318 A1 in view of Fondurulia, US 2008/0085226 A1 and Shimizu, US 2010/0178423 A1.
	Regarding claim 1, Fukazawa teaches a method for forming a SiCN film in a trench on a substrate by plasma-enhanced atomic layer deposition (PEALD) (a method of forming a dielectric film having at least Si-N and Si-C bonds on a substrate, see for e.g. abstract, where the films include SiCN films, see for e.g. 0027, where the films are formed by plasma ALD, see for e.g. 0038, which is considered to be plasma enhanced ALD since it is an ALD process that includes plasma energy during deposition, and where the films have high conformality even for an irregular surface having an aspect ratio of about one or higher, see for e.g. 0012, indicating that the process includes 
(i) feeding a precursor in a pulse to a reaction space where the substrate is placed, said precursor having a Si-N-Si bond in its skeletal structure to which bond at least one halogen group and at least one hydrocarbon are directly attached, wherein the Si-N-Si bond of the precursor excludes a Si3N bond (where the substrate is in a reaction chamber and a precursor is adsorbed on a surface of the substrate and the precursor is supplied in a pulse via a shower plate to the reactor chamber, see for e.g. 0026, 0056, 0058, and Fig. 1, and where the precursor includes compounds having the formulas:

    PNG
    media_image1.png
    247
    249
    media_image1.png
    Greyscale


where Y bonds two silicones and is selected from the group including NH, X is selected from the group consisting of H, F, Cl, I, and Br, and R is CH--3, C2H5, C3H-7, and C(CH3)3, see for e.g. 0023-0024, such that the precursor includes a Si-N-Si bond having at least one halogen group (the X group, where the halogen group can be F, I, and Br 3N bond and a Si-N(Cl)-Si bond); and 
(ii) applying RF power to the reaction space in the presence of a reactant gas and in the absence of any precursor to form a SiCN film (where the precursor is reacted with a reactant gas on the surface and RF power is applied to the reactant gas while the precursor is not supplied, see for e.g. 0026 and 0029, where the reactant gas is supplied via a shower head to the reactor chamber, see for e.g. 0056 and Fig. 1, such that the reactant will be supplied to the reaction space to form the SiCN film on the substrate).
Fukazawa teaches that the RF can be supplied in a pulse or in multiple pulses where nitriding and carbiding occur either simultaneously or in two stages (see for e.g. 0039 and Fig. 2-4). Therefore, when supplying the RF power in a single pulse to perform nitriding and carbiding simultaneously, the RF power is considered to be applied continuously throughout step (ii).  
Fukazawa further teaches that in the disclosure, gas may include vaporized solid and/or liquid (see for e.g. 0020). They teach that the precursor may include a rare gas as a carrier gas when the precursor is vaporized (see for e.g. 0020). They indicate that the precursor gas is provided to the reaction space in a pulse, where the precursor is provided upstream from the reaction space (see for e.g. 0056, 0058, and Fig. 1). They teach forming the film by ALD and specifically PEALD (see for e.g. abstract and 0038). They teach that each of the sequences represent one cycle of the process where the cycles are repeated until a film having a desired thickness is obtained (see for e.g. 0057, 0076, and Fig. 2-4), indicating that the pulsing of the precursors are repeated in multiple cycles to provide the desired film.

Fondurulia teaches a gas delivery system for a vapor phase reactor for vapor processing of substrates that comprises a vapor phase reaction chamber, a vessel adapted to contain a solid or liquid chemical reactant, an inlet valve connected to a generally flat surface of the vessel, an outlet valve connected to the generally flat surface of the vessel, a gas flow path through the vessel from the inlet valve to the outlet valve, and a plurality of gas panel valves (see for e.g. 0011). They provide an example of a conventional precursor delivery system used for delivering vapor phase reactants for CVD or ALD (see for e.g. 0047, 0049, and Fig. 1), indicating that the gas delivery can be done for ALD. They teach that the precursor vapor can be drawn out of the vessel by an external gas flow that creates a lower pressure outside of the vessel, as a Venturi effect (see for e.g. 0053). They teach that the precursor vapor can be drawn by flowing a carrier gas toward the reaction chamber along a path downstream of the vessel which can create a pressure differential between the vessel and the flow path of the carrier gas causing the precursor vapor to flow toward the reaction chamber (see for e.g. 0053 and Fig. 1). They teach a gas delivery system that can be used to flow carrier and reactant gases through the precursor source vessel 100 and a vapor phase reaction chamber 162 (see for e.g. 0090 and Fig. 19). They teach that the delivery system includes a carrier gas source 164, isolation valves 108 and 110, valves 170, 172, 176, and 178 (see for e.g. 0090 and Fig. 19). They teach that in the external gas flow method of delivering precursor vapor, the precursor vapor is drawn from the vessel by flowing the carrier gas from the source 164 to the reaction chamber 162 with valves 110, 172, 176, and 178 open and 
From the teachings of Fondurulia, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fukazawa to have to have introduced the silicon containing precursor into the reactor in each cycle of PEALD using the external gas flow method described by Fondurulia because Fondurulia teaches that such a process is successful for providing a vapor phase of a liquid precursor to a reaction space where the vessel is prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, since gas delivery system of Fukazawa in view of Fondurulia includes valve 178 that is downstream of the connection point where the carrier gas line and the precursor line meet and the valve leads to the reaction space 162, the pulse is considered to be created downstream of a point where the gas phase of the precursor is merged into the flow of carrier gas since that valve must be opened for the pulse of material to flow to the reaction space.
Fukazawa in view of Fondurulia do not teach that an APR is provided between the on-off valve and the BTO.
Shimizu teaches a method for controlling flow and concentration of a liquid precursor by supplying a carrier gas to a first autopressure regulator and outputting therefrom the carrier gas at a first pressure to a precursor reservoir; outputting the mixture of the vaporized precursor and the carrier gas from the precursor reservoir; and supplying the mixture to a second auto-pressure regulator and outputting therefrom the 
From the teachings of Shimizu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fukazawa in view of Fondurulia to have used an automatic pressure regulator between the connection point 174 and valve 178 because Shimizu teaches that such a configuration is beneficial for controlling the flow of a mixed gas stream of carrier gas and precursor for pulsing material to a reactor for ALD such that it will provide the desired and predictable result of controlling the flow rate of material to the reactor for the ALD process of Fukazawa in view of Fondurulia. Therefore, in the process of Fukazawa in view of Fondurulia and Shimizu, an on/off (pulsing) valve is provided downstream of the BTO and upstream from the reaction space, and an auto-pressure regulator is provided between the on/off valve and the BTO, whereby the precursor is fed in a pulse to the reaction space by operating the on/off valve 178 from the BTO through the ARP, i.e. the precursor flows from the BTO through the APR and through the on/off valve where the pulse is created by the on-off valve 178 as discussed above.
Regarding claim 2, Fukazawa in view of Fondurulia and Shimizu suggest the limitations of instant claim 1. Fukazawa further teaches that the reactant gas can be continuously introduced (see for e.g. 0020, 0058, 0079, Fig. 2, and Fig. 4). They teach that the sequences illustrated in Figs. 2-4 represent one cycle of the sequence (see for e.g. 0057, Fig. 2 and Fig. 4), such that the reactant gas will be fed continuously to the reaction space throughout each process cycle.
Regarding claim 4, Fukazawa in view of Fondurulia and Shimizu suggest the limitations of instant claim 1. As discussed above for claim 1, Fukazawa teaches that the precursor includes compounds having the formulas:

    PNG
    media_image1.png
    247
    249
    media_image1.png
    Greyscale


where Y bonds two silicones and is selected from the group including NH, X is selected from the group consisting of H, F, I, and Br, and R is CH--3, C2H5, C3H-7, and C(CH3)3 (see for e.g. 0023-0024). Therefore Fukazawa provides precursors meeting the requirements of the second claimed structure where the claimed X group is understood to be independently selectable from H, F, I, or Br because the claim indicates that at least one X is Cl, F, I, or Br indicating that they do not all have to be the same element. It is noted then that the claimed X bonded to N is H and X is selected from the group including H, F, I, and Br, and R is a chained hydrocarbon.  
Regarding claims 5 and 6, Fukazawa in view of Fondurulia and Shimizu suggest the limitations of instant claim 1. Fukazawa further teaches that the reactant gas is selected according to the type of the dielectric film and is at least one selected from the group consisting of N2, NH3, NxHy, NxHyCz, and H2, where x, y, and z are integers (see for e.g. 0027) and since the reactant is at least one it includes mixtures of the gases 2 and H2. They teach using N2, NH3, NxHy, and NxHyCz for nitriding films to form SiCN and CxHyNz and H2 for carbiding to form SiCN (see for e.g. 0049-0051). 
Regarding claim 7, Fukazawa in view of Fondurulia and Shimizu suggest the limitations of instant claim 1. Fukazawa further teaches that a purge gas, typically a rare gas is supplied continuously or in pulses while vacuuming is conducted for efficient purging (see for e.g. 0058, 0078, and 0079). They provide examples of rare gas as being He, Ar, Kr, and Xe (see for e.g. 0034). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have continuously supplied a rare gas of He, Ar, Kr, or Xe as a purging gas since Fukazawa teaches continuously supplying rare gas for efficient purging and they indicate the He, Ar, Kr, and Xe are rare gases. Therefore, a noble gas (He, Ar, Kr, or Xe) will be continuously fed to the reaction space throughout the process cycle for efficient purging.
Regarding claim 11, Fukazawa in view of Fondurulia and Shimizu suggest the limitations of instant claim 1. Fukazawa further teaches that there are two occurrences of purging, where purging is done immediately after the supply of the precursor and another is immediately after the application of RF power (see for e.g. 0058 and Fig. 2-4). Therefore, a purging step is provided between steps (i) and (ii) and between steps (ii) and (i) if the process cycle is repeated since it is done after the precursor and after RF power is applied.
Regarding claim 12, Fukazawa in view of Fondurulia and Shimizu suggest the limitations of instant claim 1. Since Fukazawa in view of Fondurulia and Shimizu suggest the same processing steps as those required in instant claim 1, the process of Fukazawa in view of Fondurulia and Shimizu is also expected to provide a sidewall prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Furthermore, Fukazawa teaches that the process enables the formation of a film having high conformality even for an irregular surface having an aspect ratio of about one or higher (see for e.g. 0012), suggesting that the process provides uniform coverage on the surfaces of the trench.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa in view of Fondurulia and Shimizu as applied to claim 1 above, and further in view of Elers, US 2008/0182411 A1.
	Regarding claims 9 and 10, Fukazawa in view of Fondurulia and Shimizu suggest the limitations of instant claim 1. Fukazawa further teaches that the method comprises treating the dielectric film with a plasma after step (iv) of repeating the steps (i) to (iii), where the plasma can be a reduction gas plasma (see for e.g. 0009 and 0032). They teach that the post-treatment is performed after the film forming process for the purpose of protecting the film surface and removing impurities (see for e.g. 0042). They teach that the plasma processing is performed as post-treatment after the completion of film forming by ALD, or incorporated in the ALD process sequence, to improve density, remove impurities from the film and also stabilize the state of Si bonds (see for e.g. 0047). They teach that the gas for the plasma process is one gas or a combination of two or more gases selected from a list including hydrogen (see for e.g. 0047). Therefore, they 
	They do not teach exposing the SiCN film on the substrate to a hydrogen-containing plasma for removing a halogen group.
	Elers teaches methods of controllably producing conductive tantalum nitride films (see for e.g. abstract). They teach that the methods comprise contacting a substrate in a reaction space with alternating and sequential pulses of a tantalum source material, plasma-excited species of hydrogen and nitrogen source material (see for e.g. abstract). They teach that in some embodiments, the plasma-excited species of hydrogen react with and remove halide residues in a deposited metallic film (see for e.g. abstract). They teach that halide precursors are commonly used as precursors in ALD deposition processes because these precursors are inexpensive and relatively stable, but at the same time reactive towards different types of surface groups (see for e.g. 0010). They teach that the ALD process cycle for depositing the metal nitride film comprises three distinct deposition steps or phases, each employing a different reactant (see for e.g. 0035). They teach that a first reactant will chemically adsorb on the substrate surface in a self-limiting manner, where the first reactant is that metal reactant and is a halide (see for e.g. 0035-0036). They teach that the metal source is selected from the group consisting of metal bromides, metal chlorides, metal fluorides, and metal iodides (see for e.g. 0036). They teach that a second reactant preferably contains another species desired in the layer being deposited, such as nitrogen, where the second reactant is selected from the group consisting of ammonia, nitrogen radicals, and excited state nitrogen (see for e.g. 0037). They teach that a third reactant is a reducing agent comprising hydrogen ions and/or radicals and may be a hydrogen plasma (see for e.g. 0038). They teach that 
	From the teachings of Elers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that in the process of Fukazawa in view of Fondurulia and Shimizu the hydrogen plasma will remove impurities, including halide impurities because Elers teaches that such a process removes halides and other impurities from a film deposited by ALD using a halide reactant. Therefore, in the method of Fukazawa in view of Fondurulia, Shimizu, and . 

Response to Arguments
Applicant’s arguments, filed October 27, 2020, have been fully considered are not persuasive.
Regarding Applicant’s argument of the pulse being created downstream of a point where the gas phase of the precursor is merged into the flow of carrier gas, Fondurulia teaches that in the external gas flow method, the precursor vapor can be drawn from the vessel 100 by flowing carrier gas from the source 164 to the reaction chamber, with the valves 110, 172, 176, and 178 open and valves 108 and 170 closed (see for e.g. 0096 and Fig. 19).  Therefore, when the precursor pulse is created, valves 172, 110, 176, and 178 are opened to flow the carrier gas and the precursor gas, where the precursor must go through valve 178 to enter the reactor such that the pulse to the reactor is considered to be created by opening valve 178 along with valves 172, 110, and 176. While Fondurulia indicates that valve 178 can be used to isolate the reaction chamber from the gas delivery system, since it is open during the pulsing of the precursor it is still considered to be part of the creation of the pulse. 
Regarding Applicant’s argument that the pulse is created by valves 108 and 110, it is noted that valve 110 is included in the creation of the pulse because it also has to be open for the pulse to reach the reactor. It is noted that as written, the claim does not prohibit any other valves from being included in the creation of the pulse such that any 
As to Applicant’s arguments the pulsing gas flow is conducted before mixing a carrier gas and a precursor at the connection point 174, it is noted that the claim only requires that the pulse is created downstream of a point where the gas phase of the precursor is merged into the flow of carrier gas such that as written, the claim does not prohibit the precursor gas from flowing out of a container before mixing with the carrier gas. Therefore, while precursor gas flows from the container by opening valve 110, since valve 178 is also open during the process it is considered to be part of pulse creation. As to the minimum pulse time and the pulse shape, paragraphs 0062 and 0063 of Fondurulia refer to the benefits of minimizing or reducing the volume of dead legs in the gas delivery system, however, it does not indicate that there are no regions of dead legs. Further, as written, the claim does not require that the pulse of the precursor is created by only by one valve after the mixing of the precursor and the carrier gas. It appears that Applicant is referring to Fig. 5b of the instant specification where the carrier gas and the precursor gas are present in the gas line due to valves a, e, and f being open, where valve g is the only valve that controls when the gas is provided to the reactor. This would be different from the process of Fondurulia, however, it is noted that as claimed the creation of the pulse is not limited to a single valve, i.e. valve g as in Fig. 5b. 
Regarding Applicant’s arguments over Shimizu, it is noted that Shimizu teaches using the first APR to control the concentration of the precursor and the second APR to control the flow rate (see for e.g. 0037 and 0040). Therefore, the suggestion in the rejection is to use an APR between the connection point 174 and 178 to control the flow rate of the precursor and carrier gas because Shimizu indicates that such a configuration 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718